Citation Nr: 1030614	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  08-38 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 
10 percent for the Veteran's post-operative lumbar spine 
degenerative disc disease and strain.  

2.  Entitlement to an initial compensable disability evaluation 
for the Veteran's bilateral sensorineural hearing loss 
disability.  


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from December 1985 to August 2007.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Winton-Salem, 
North Carolina, Regional Office which established service 
connection for post-operative lumbar spine degenerative disc 
disease and strain; assigned a 10 percent evaluation for that 
disability; established service connection for bilateral 
sensorineural hearing loss disability; assigned a noncompensable 
evaluation for that disability; and effectuated the awards as of 
September 1, 2007.  

The Board observes that the Veteran has appealed from the initial 
evaluations assigned for his service-connected lumbar spine and 
sensorineural hearing loss disabilities.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and directed 
that it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific name 
for the issue in lieu of "increased disability evaluation."  In 
the absence of such direction, the Board has framed the issues as 
entitlement to an initial evaluation in excess of 10 percent for 
the Veteran's post-operative lumbar spine degenerative disc 
disease and strain and an initial compensable evaluation for his 
bilateral sensorineural hearing loss disability.  The Veteran is 
not prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities are the same regardless of how the issue is styled.  

In his June 2008 notice of disagreement (NOD), the Veteran 
indicated that he was experiencing ringing in the ears 
associated with his service-connected bilateral 
sensorineural hearing loss disability.  The Veteran's 
contentions may be reasonably construed as a claim of 
entitlement to service connection for tinnitus.  This 
issue has not been adjudicated by the RO.  Therefore, the 
Board does not have jurisdiction over it.  It is referred 
to the RO for appropriate action.  

FINDING OF FACT

1.  The Veteran's post-operative lumbar spine disability has been 
shown to be objectively manifested by no more than degenerative 
disc disease; a well-healed post-operative scar; a range of 
motion of forward flexion to 80 degrees, extension to 10 degrees, 
lateral flexion to 20 degrees, bilaterally, and lateral rotation 
to 20 degrees, bilaterally, with pain; and left paraspinal 
tenderness.  

2.  The Veteran's bilateral sensorineural hearing loss disability 
has been objectively shown to be manifested by no more than 
bilateral Level I hearing for VA purposes.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the Veteran's post-operative lumbar spine 
degenerative disc disease and strain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5243 (2009).  

2.  The criteria for an initial compensable evaluation for the 
Veteran's bilateral sensorineural hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R §§ 3.102, 3.159, 3.321, 3.326(a), 4.85, Diagnostic Code 
6100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
Veterans Claims Assistance Act of 2000 (VCAA) notice, as required 
by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the Department of Veterans Affairs 
(VA) will seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In reviewing 
the Veteran's claim of entitlement to service connection, the 
Board observes that the RO issued a VCAA notice to the Veteran in 
May 2007 which informed him of the evidence generally needed to 
support a claim of entitlement to service connection and the 
assignment of an evaluation and effective date for an initial 
award of service connection; what actions he needed to undertake; 
and how the VA would assist him in developing his claim. The May 
2007 VCAA notice was issued prior to the February 2008 rating 
decision from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation to the 
extent possible.  The Veteran was afforded VA examinations for 
compensation purposes.  The examination reports are of record.  
All relevant facts have been developed to the extent possible.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) (2009).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 556 U.S. 
___ (2009).  


II.  Lumbar Spine

A.  Historical Review

The Veteran's service treatment records reflect that he was 
diagnosed with lumbosacral spine degenerative disc disease and 
underwent a microdiscectomy.  The report of a June 2007 
pre-separation VA examination for compensation purposes conveys 
that the Veteran was diagnosed with post-operative lumbar spine 
degenerative disc disease with left lower extremity 
radiculopathy.  In January 2008, the VA established service 
connection for post-operative lumbar spine degenerative disc 
disease with strain; assigned a 10 percent evaluation for that 
disability; established service connection for left lower 
extremity sciatica; assigned a noncompensable evaluation for that 
disability; and effectuated the awards as of September 1, 2007.  

B.  Evaluation

Disability evaluations are determined by comparing the Veteran's 
current symptomatology with the criteria set forth in the 
Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  Intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
under the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R.§ 4.25.  

The General Rating Formula for Diseases and Injuries of the Spine 
directs that a 10 percent evaluation is warranted where there is 
either forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; forward flexion of the 
cervical spine greater than 30 degrees but not greater than 40 
degrees; a combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; a 
combined range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with loss of 
50 percent or more of the height.  A 20 percent evaluation 
requires either forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; the combined 
range of motion of the cervical spine not greater than 170 
degrees; or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation 
requires forward flexion of the cervical spine of 15 degrees or 
less or favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation will be assigned for either unfavorable 
ankylosis of the entire cervical spine; forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral rotation 
are 0 to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a 
(2009).  

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 10 percent disability evaluation is 
warranted for incapacitating episodes having a total duration of 
at least one week but less than two weeks during the past 12 
months.  A 20 percent evaluation requires incapacitating episodes 
having a total duration of at least two weeks but less than four 
weeks during the past 12 months.  A 40 percent evaluation 
requires incapacitating episodes having a total duration of at 
least four weeks, but less than six weeks during the past 12 
months.  A 60 percent evaluation requires incapacitating episodes 
having a total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  An 
incapacitating episode is defined as requiring bed rest 
prescribed by a physician and treatment by a physician.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009).  

In his June 2008 NOD, the Veteran advanced that an evaluation in 
excess of 10 percent was warranted for his post-operative lumbar 
spine disorder due to the "degradation of my quality of life" 
and his use of daily pain medication.  He stated that his spine 
disability significantly impaired both his daily and vocational 
activities.  In his December 2008 Appeal to the Board (VA Form 
9), the Veteran asserted that he experienced chronic lumbar spine 
pain.  

A May 2009 treatment record from the Pascagoula, Mississippi, 
Naval Station medical facility indicates that the Veteran 
complained of chronic lumbar spine pain, muscle spasm, and 
radiculopathy.  The Veteran's lumbar spine range of motion was 
not tested due to acute pain.  

At the January 2010 VA examination for compensation purposes, the 
Veteran complained of chronic lumbar spine pain and muscle spasm 
which were exacerbated by physical activity.  He denied being 
prescribed bed rest by a physician.  The Veteran was observed to 
have a normal gait.  On examination of the lumbar spine, the 
Veteran exhibited a well-healed post-operative scar; a range of 
motion of forward flexion to 80 degrees, extension to 10 degrees, 
lateral flexion to 20 degrees, bilaterally, and lateral rotation 
to 20 degrees, bilaterally, with pain; and left paraspinal 
tenderness.  

The Board has reviewed the probative evidence of record including 
the Veteran's written statements on appeal.  The Veteran's 
post-operative lumbar spine disability has been shown to be 
productive of no more than degenerative disc disease; a 
well-healed post-operative scar; a range of motion of forward 
flexion to 80 degrees, extension to 10 degrees, lateral flexion 
to 20 degrees, bilaterally, and lateral rotation to 20 degrees, 
bilaterally, with pain; and left paraspinal tenderness.  The 
Veteran's lumbar degenerative disc disease has not been shown to 
be productive of incapacitating episodes.  

The Veteran advances that an initial evaluation in excess of 10 
percent for his post-operative lumbar spine disability as the 
disorder significantly impacts his physical activities and 
necessitates the ongoing use of pain medication.  The Board 
acknowledges that the Veteran's lumbar spine disability is 
productive of significant physical impairment as is reflected by 
the current 10 percent evaluation.  In the absence of objective 
evidence of forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; muscle spasm or guarding severe enough to result in an 
abnormal gait; or an abnormal spinal contour, the Board concludes 
that the current 10 percent evaluation adequately reflects the 
Veteran's current lumbar disability picture.  

His lumbar spine clinical findings fall directly within the 
criteria for a 10 percent evaluation under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5243.  Given this fact, referral 
for consideration of assignment of evaluation on an 
extra-schedular basis is not warranted.  38 C.F.R. § 3.321(b)(1) 
(2009); Hart v. Mansfield, 21 Vet. App. 505 (2007).  




III.  Sensorineural Hearing Loss Disability

A.  Historical Review

The report of the Veteran's June 2007 pre-discharge VA 
examination for compensation purposes relates that he exhibited 
pure tone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
10
60
LEFT
30
15
25
20
20

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92percent in the left ear.  The 
Veteran was diagnosed with bilateral sensorineural hearing loss 
disability.  In January 2008, the RO established service 
connection for bilateral sensorineural hearing loss disability; 
assigned a noncompensable evaluation for that disability; and 
effectuated the award as of September 1, 2007.  

B.  Evaluation 

Disability evaluations for bilateral defective hearing range from 
noncompensable to 100 percent based on the degree of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the average 
hearing threshold level as measured by a pure tone audiometry 
test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles 
per second.  The rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness. Hearing tests 
will be conducted without hearing aids, and the results of above-
described testing are charted on Table VI and Table VII.  The 
evaluations derived from the rating schedule are intended to make 
allowance for improvement by hearing aids.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2009).  

Exceptional patterns of hearing impairment are to be evaluated in 
accordance with the provisions of 38 C.F.R. § 4.86 (2009).  That 
regulation states that:

  (a)  When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will 
determine the Roman numeral designation for 
hearing impairment from either Table VI or 
Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated 
separately.  

  (b)  When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  That 
numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be 
evaluated separately.  

At a January 2010 VA examination for compensation purposes, the 
Veteran complained of bilateral hearing loss disability shows 
that the Veteran reported continued bilateral hearing loss.  On 
the audiological evaluation, pure tone thresholds in decibels as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
10
10
65
LEFT

10
15
10
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  The 
examiner concluded that the Veteran's bilateral hearing loss 
disability had no significant effects on his occupation and usual 
daily activities.

The report of the January 2010 VA examination for compensation 
purposes conveys that the Veteran exhibited bilateral Level I 
hearing for VA purposes.  The provisions of 38 C.F.R. § 4.86 are 
not for application.  The Veteran's hearing loss disability was 
found to have no significant effect upon his occupation and daily 
activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  
Such findings do not merit assignment of a compensable 
evaluation.  

The Veteran's audiological findings fall directly within the 
criteria for noncompensable evaluation under the provisions of 38 
C.F.R. § 4.85, Diagnostic Code 6100.  Given this fact, referral 
for consideration of assignment of evaluation on an 
extra-schedular basis is not warranted.  38 C.F.R. § 3.321(b)(1) 
(2009); Hart v. Mansfield, 21 Vet. App. 505 (2007).  


ORDER

An initial evaluation in excess of 10 percent for the Veteran's 
post-operative lumbar spine degenerative disc disease and strain 
is denied.  

An initial compensable evaluation for the Veteran's bilateral 
sensorineural hearing loss disability is denied.  



______________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


